LIONBRIDGE TECHNOLOGIES, INC.  

Stock Option Agreement  

Lionbridge Technologies, Inc. a Delaware corporation (the “Company”), hereby
grants as of September 19 , 2006 to Rory J. Cowan (the “Optionee”) an option to
purchase a maximum of 100,000 shares (the “Option Shares”) of its Common Stock,
$.01 par value per share (“Common Stock”), at the price equal to the fair market
value of the Company’s stock on the date of grant, on the following terms and
conditions:  

1. Grant Under 2005 Stock Incentive Plan. This option is granted pursuant to and
is governed by the Company’s 2005 Stock Incentive Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan. Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date. Reference is also
made to the Employment Agreement between the Company and the Optionee of even
date hereof, as it may be from time to time amended (the “Employment
Agreement”).  

2. Grant as Non-Qualified Option; Other Options. This option shall be treated
for United States income tax purposes as a Non-Qualified Option (rather than an
incentive stock option). This option is in addition to any other options
heretofore or hereafter granted to the Optionee by the Company or any Related
Corporation (as defined in the Plan), but a duplicate original of this
instrument shall not effect the grant of another option.  

3. Vesting of Option if Business Relationship Continues. If the Optionee has
continued to serve the Company or any Related Corporation in the capacity of
Chief Executive Officer (such service is described herein as maintaining or
being involved in a “Business Relationship” with the Company), then on the
following dates, this option will become exercisable (“vest”) as to all of the
original number of Option Shares on the last day of any 30 consecutive calendar
day period beginning after the date hereof (a “Measurement Period”) during which
the Company’s average closing stock price in a thirty day period was greater
than or equal to $10.00.  

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable. The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Business Relationship
between the Optionee and the Company or any Related Corporation terminates) may
be exercised up to and including the date that is five years from the date this
option is granted.  



  4.   Vesting of Option upon Termination of Business Relationship.



  (a)   Termination Other than for Cause. If the Optionee’s Business
Relationship with the Company and all Related Corporations is terminated, other
than by reason of (i) termination for Cause as defined in Section 5.3 of the
Employment Agreement, (ii) termination by Executive without Good Reason as
defined in Section 5.5 or (iii) Change of Control (as defined in the Employment
Agreement), this option shall be exercisable (“vest”) as to the following number
of Option Shares for a period of three years following the Executive’s last day
of employment (“Termination Date”) as follows and in each case, reduced by the
number of Option Shares that had already vested based on achievement of the
performance criteria set forth in Section 3:



  (a)   100% of all Option Shares that vest under Section 3 on or before one
year after Termination Date.



  (b)   2/3 of all Option Shares that vest under Section 3 on or before two
years after the Termination Date and after one year after Termination Date; and



  (c)   1/3 of all Option Shares that vest under Section 3 on or before three
years after the Termination Date and after two years after the Termination Date.



  (b)   Termination for Cause or by Optionee without Good Reason. If the
Optionee’s Business Relationship with the Company is terminated for Cause (as
defined in Section 5.3 of the Employment Agreement or by the Optionee without
Good Reason (as defined in Section 5.5 of the Employment Agreement), this option
shall terminate upon the Optionee’s receipt of written notice of such
termination if terminated by the Company for Cause or on the Termination Date,
if terminated by the Executive without Good Reason and shall thereafter not be
exercisable to any extent whatsoever.



  (c)   Change of Control. Upon a Change of Control, this option shall be
exercisable (“vest”) as to all of the Option Shares. If the Optionee’s Business
Relationship with the Company is terminated by reason of a Change of Control,
within the six month period preceding the Change of Control , this Option shall
be exercisable (“vest”) as to all of the Option Shares.



  (d)   Expiration following Termination. Notwithstanding the foregoing and
except as provided in Section 5 below, the option shall expire (and may no
longer be exercised) after the passage of three years plus sixty (60) days from
Termination, but in no event later than the scheduled expiration date. In such a
case, the Optionee’s only rights hereunder shall be those which are properly
exercised before the termination of this option.

 

5. Death; Disability. If the Optionee is a natural person who dies while
involved in a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of his or her death,
by the Optionee’s estate, personal representative or beneficiary to whom this
option has been assigned pursuant to Section 10, at any time within 180 days
after the date of death, but not later than the scheduled expiration date. If
the Optionee is a natural person whose Business Relationship with the Company is
terminated by reason of his or her disability (as defined in the Plan), this
option may be exercised, to the extent otherwise exercisable on the date the
Business Relationship was terminated, at any time within 180 days after such
termination, but not later than the scheduled expiration date. At the expiration
of such 180-day period or the scheduled expiration date, whichever is the
earlier, this option shall terminate and the only rights hereunder shall be
those as to which the option was properly exercised before such termination,
subject to the provisions of Section 4(a) above.         .  

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 10 of the Plan, to
permit the Optionee to exercise completely such final installment. Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Optionee in accordance with the terms hereof.

7. Payment of Price.  

(a) Form of Payment. The option price shall be paid in the following manner:  

(i) in cash or by check;  

(ii) subject to Section 7(b) below, by delivery of shares of the Company’s
Common Stock having a Fair Market Value (as defined in the Plan) equal as of the
date of exercise to the option price;  

(iii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the shares
underlying this option (the “Option Shares”) and an instruction to the broker or
selling agent to pay that amount to the Company; or  

(iv) by any combination of the foregoing.  

(b) Limitations on Payment by Delivery of Common Stock. If the Optionee delivers
Common Stock held by the Optionee (“Old Stock”) to the Company in full or
partial payment of the option price, and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Optionee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement. Notwithstanding the
foregoing, the Optionee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Optionee free of any substantial risk of forfeiture for at least
six months.    

8. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.  

9. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue to maintain a Business Relationship with the
Optionee.  

10. No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Optionee has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the number of shares for which this option
is to be so exercised in accordance with Section 9. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to such date of exercise.  

11. Capital Changes and Business Successions. It is the purpose of this option
to encourage the Optionee to work for the best interests of the Company or any
Related Corporation and its stockholders. Since, for example, that might require
the issuance of a stock dividend or a merger with another corporation, the
purpose of this option would not be served if such a stock dividend, merger or
similar occurrence would cause the Optionee’s rights hereunder to be diluted or
terminated and thus be contrary to the Optionee’s interest. The Plan contains
extensive provisions designed to preserve options at full value in a number of
contingencies. Therefore, provisions in the Plan for adjustment with respect to
stock subject to options and the related provisions with respect to successors
to the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference. In particular, without affecting the
generality of the foregoing, it is understood that for the purposes of
Sections 3 through 5 hereof, both inclusive, employment by the Company includes
employment by a Related Corporation.  

12. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Company or any Related
Corporation may withhold from the Optionee’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Optionee on exercise of this option. The
Optionee further agrees that, if the Company or Related Corporation does not
withhold an amount from the Optionee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Optionee will make reimbursement on demand, in cash, for the amount
underwithheld.  

13. Provision of Documentation to Employee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.  

14. Miscellaneous.  

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Massachusetts.  

(b) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.  

(c) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.  

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.  

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.  

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the date first above written.

OPTIONEE:

/s/ Rory J. Cowan

LIONBRIDGE TECHNOLOGIES, INC.

/s/ Eileen Sweeney
Senior Vice President, Human Resources

2

LIONBRIDGE TECHNOLOGIES, INC.  

Stock Option Agreement  

Lionbridge Technologies, Inc. a Delaware corporation (the “Company”), hereby
grants as of September 19, 2006 to Rory J. Cowan (the “Optionee”) an option to
purchase a maximum of 100,000 shares (the “Option Shares”) of its Common Stock,
$.01 par value per share (“Common Stock”), at the price equal to the fair market
value of the Company’s stock on the date of grant, on the following terms and
conditions:  

1. Grant Under 2005 Stock Incentive Plan. This option is granted pursuant to and
is governed by the Company’s 2005 Stock Incentive Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan. Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date. Reference is also
made to the Employment Agreement between the Company and the Optionee of even
date hereof, as it may be from time to time amended (the “Employment
Agreement”).  

2. Grant as Non-Qualified Option; Other Options. This option shall be treated
for United States income tax purposes as a Non-Qualified Option (rather than an
incentive stock option). This option is in addition to any other options
heretofore or hereafter granted to the Optionee by the Company or any Related
Corporation (as defined in the Plan), but a duplicate original of this
instrument shall not effect the grant of another option.  

3. Vesting of Option if Business Relationship Continues. If the Optionee has
continued to serve the Company or any Related Corporation in the capacity of
Chief Executive Officer (such service is described herein as maintaining or
being involved in a “Business Relationship” with the Company), then on the
following dates, this option will become exercisable (“vest”) as to all of the
original number of Option Shares on the last day of any 30 consecutive calendar
day period beginning after the date hereof (a “Measurement Period”) during which
the Company’s average closing stock price in a thirty day period was greater
than or equal to $13.50.  

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable. The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Business Relationship
between the Optionee and the Company or any Related Corporation terminates) may
be exercised up to and including the date that is seven years from the date this
option is granted.  



  5.   Vesting of Option upon Termination of Business Relationship.



  (e)   Termination Other than for Cause. If the Optionee’s Business
Relationship with the Company and all Related Corporations is terminated, other
than by reason of (i) termination for Cause as defined in Section 5.3 of the
Employment Agreement, (ii) termination by Executive without Good Reason as
defined in Section 5.5 or (iii) Change of Control (as defined in the Employment
Agreement), this option shall be exercisable (“vest”) as to the following number
of Option Shares for a period of three years following the Executive’s last day
of employment (“Termination Date”) as follows and in each case, reduced by the
number of Option Shares that had already vested based on achievement of the
performance criteria set forth in Section 3:



  (d)   100% of all Option Shares that vest under Section 3 on or before one
year after Termination Date.



  (e)   2/3 of all Option Shares that vest under Section 3 on or before two
years after the Termination Date and after one year after Termination Date; and



  (f)   1/3 of all Option Shares that vest under Section 3 on or before three
years after the Termination Date and after two years after the Termination Date.



  (f)   Termination for Cause or by Optionee without Good Reason. If the
Optionee’s Business Relationship with the Company is terminated for Cause (as
defined in Section 5.3 of the Employment Agreement or by the Optionee without
Good Reason (as defined in Section 5.5 of the Employment Agreement), this option
shall terminate upon the Optionee’s receipt of written notice of such
termination if terminated by the Company for Cause or on the Termination Date,
if terminated by the Executive without Good Reason and shall thereafter not be
exercisable to any extent whatsoever.



  (g)   Change of Control. Upon a Change of Control, this option shall be
exercisable (“vest”) as to all of the Option Shares. If the Optionee’s Business
Relationship with the Company is terminated by reason of a Change of Control,
within the six month period preceding the Change of Control , this Option shall
be exercisable (“vest”) as to all of the Option Shares.



  (h)   Expiration following Termination. Notwithstanding the foregoing and
except as provided in Section 5 below, the option shall expire (and may no
longer be exercised) after the passage of three years plus sixty (60) days from
Termination, but in no event later than the scheduled expiration date. In such a
case, the Optionee’s only rights hereunder shall be those which are properly
exercised before the termination of this option.

 

5. Death; Disability. If the Optionee is a natural person who dies while
involved in a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of his or her death,
by the Optionee’s estate, personal representative or beneficiary to whom this
option has been assigned pursuant to Section 10, at any time within 180 days
after the date of death, but not later than the scheduled expiration date. If
the Optionee is a natural person whose Business Relationship with the Company is
terminated by reason of his or her disability (as defined in the Plan), this
option may be exercised, to the extent otherwise exercisable on the date the
Business Relationship was terminated, at any time within 180 days after such
termination, but not later than the scheduled expiration date. At the expiration
of such 180-day period or the scheduled expiration date, whichever is the
earlier, this option shall terminate and the only rights hereunder shall be
those as to which the option was properly exercised before such termination,
subject to the provisions of Section 4(a) above.         .  

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 10 of the Plan, to
permit the Optionee to exercise completely such final installment. Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Optionee in accordance with the terms hereof.

7. Payment of Price.  

(a) Form of Payment. The option price shall be paid in the following manner:  

(i) in cash or by check;  

(ii) subject to Section 7(b) below, by delivery of shares of the Company’s
Common Stock having a Fair Market Value (as defined in the Plan) equal as of the
date of exercise to the option price;  

(iii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the shares
underlying this option (the “Option Shares”) and an instruction to the broker or
selling agent to pay that amount to the Company; or  

(iv) by any combination of the foregoing.  

(b) Limitations on Payment by Delivery of Common Stock. If the Optionee delivers
Common Stock held by the Optionee (“Old Stock”) to the Company in full or
partial payment of the option price, and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Optionee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement. Notwithstanding the
foregoing, the Optionee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Optionee free of any substantial risk of forfeiture for at least
six months.    

8. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.  

9. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue to maintain a Business Relationship with the
Optionee.  

10. No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Optionee has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the number of shares for which this option
is to be so exercised in accordance with Section 9. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to such date of exercise.  

11. Capital Changes and Business Successions. It is the purpose of this option
to encourage the Optionee to work for the best interests of the Company or any
Related Corporation and its stockholders. Since, for example, that might require
the issuance of a stock dividend or a merger with another corporation, the
purpose of this option would not be served if such a stock dividend, merger or
similar occurrence would cause the Optionee’s rights hereunder to be diluted or
terminated and thus be contrary to the Optionee’s interest. The Plan contains
extensive provisions designed to preserve options at full value in a number of
contingencies. Therefore, provisions in the Plan for adjustment with respect to
stock subject to options and the related provisions with respect to successors
to the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference. In particular, without affecting the
generality of the foregoing, it is understood that for the purposes of
Sections 3 through 5 hereof, both inclusive, employment by the Company includes
employment by a Related Corporation.  

12. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Company or any Related
Corporation may withhold from the Optionee’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Optionee on exercise of this option. The
Optionee further agrees that, if the Company or Related Corporation does not
withhold an amount from the Optionee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Optionee will make reimbursement on demand, in cash, for the amount
underwithheld.  

13. Provision of Documentation to Employee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.  

14. Miscellaneous.  

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Massachusetts.  

(b) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.  

(c) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.  

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.  

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.  

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the date first above written.  

OPTIONEE:

/s/ Rory J. Cowan

LIONBRIDGE TECHNOLOGIES, INC.

/s/ Eileen Sweeney
Senior Vice President, Human Resources

4

LIONBRIDGE TECHNOLOGIES, INC.  

Stock Option Agreement  

Lionbridge Technologies, Inc. a Delaware corporation (the “Company”), hereby
grants as of September 19 , 2006 to Rory J. Cowan (the “Optionee”) an option to
purchase a maximum of 100,000 shares (the “Option Shares”) of its Common Stock,
$.01 par value per share (“Common Stock”), at the price equal to the fair market
value of the Company’s stock on the date of grant, on the following terms and
conditions:  

1. Grant Under 2005 Stock Incentive Plan. This option is granted pursuant to and
is governed by the Company’s 2005 Stock Incentive Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan. Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date. Reference is also
made to the Employment Agreement between the Company and the Optionee of even
date hereof, as it may be from time to time amended (the “Employment
Agreement”).  

2. Grant as Non-Qualified Option; Other Options. This option shall be treated
for United States income tax purposes as a Non-Qualified Option (rather than an
incentive stock option). This option is in addition to any other options
heretofore or hereafter granted to the Optionee by the Company or any Related
Corporation (as defined in the Plan), but a duplicate original of this
instrument shall not effect the grant of another option.  

3. Vesting of Option if Business Relationship Continues. If the Optionee has
continued to serve the Company or any Related Corporation in the capacity of
Chief Executive Officer (such service is described herein as maintaining or
being involved in a “Business Relationship” with the Company), then on the
following dates, this option will become exercisable (“vest”) as to all of the
original number of Option Shares on the last day of any 30 consecutive calendar
day period beginning after the date hereof (a “Measurement Period”) during which
the Company’s average closing stock price in a thirty day period was greater
than or equal to $17.00.  

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable. The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Business Relationship
between the Optionee and the Company or any Related Corporation terminates) may
be exercised up to and including the date that is nine years from the date this
option is granted.



  4.   Vesting of Option upon Termination of Business Relationship.



  (i)   Termination Other than for Cause. If the Optionee’s Business
Relationship with the Company and all Related Corporations is terminated, other
than by reason of (i) termination for Cause as defined in Section 5.3 of the
Employment Agreement, (ii) termination by Executive without Good Reason as
defined in Section 5.5 or (iii) Change of Control (as defined in the Employment
Agreement), this option shall be exercisable (“vest”) as to the following number
of Option Shares for a period of three years following the Executive’s last day
of employment (“Termination Date”) as follows and in each case, reduced by the
number of Option Shares that had already vested based on achievement of the
performance criteria set forth in Section 3:



  (g)   100% of all Option Shares that vest under Section 3 on or before one
year after Termination Date.



  (h)   2/3 of all Option Shares that vest under Section 3 on or before two
years after the Termination Date and after one year after Termination Date; and



  (i)   1/3 of all Option Shares that vest under Section 3 on or before three
years after the Termination Date and after two years after the Termination Date.



  (j)   Termination for Cause or by Optionee without Good Reason. If the
Optionee’s Business Relationship with the Company is terminated for Cause (as
defined in Section 5.3 of the Employment Agreement or by the Optionee without
Good Reason (as defined in Section 5.5 of the Employment Agreement), this option
shall terminate upon the Optionee’s receipt of written notice of such
termination if terminated by the Company for Cause or on the Termination Date,
if terminated by the Executive without Good Reason and shall thereafter not be
exercisable to any extent whatsoever.



  (k)   Change of Control. Upon a Change of Control, this option shall be
exercisable (“vest”) as to all of the Option Shares. If the Optionee’s Business
Relationship with the Company is terminated by reason of a Change of Control,
within the six month period preceding the Change of Control , this Option shall
be exercisable (“vest”) as to all of the Option Shares.



  (l)   Expiration following Termination. Notwithstanding the foregoing and
except as provided in Section 5 below, the option shall expire (and may no
longer be exercised) after the passage of three years plus sixty (60) days from
Termination, but in no event later than the scheduled expiration date. In such a
case, the Optionee’s only rights hereunder shall be those which are properly
exercised before the termination of this option.

 

5. Death; Disability. If the Optionee is a natural person who dies while
involved in a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of his or her death,
by the Optionee’s estate, personal representative or beneficiary to whom this
option has been assigned pursuant to Section 10, at any time within 180 days
after the date of death, but not later than the scheduled expiration date. If
the Optionee is a natural person whose Business Relationship with the Company is
terminated by reason of his or her disability (as defined in the Plan), this
option may be exercised, to the extent otherwise exercisable on the date the
Business Relationship was terminated, at any time within 180 days after such
termination, but not later than the scheduled expiration date. At the expiration
of such 180-day period or the scheduled expiration date, whichever is the
earlier, this option shall terminate and the only rights hereunder shall be
those as to which the option was properly exercised before such termination,
subject to the provisions of Section 4(a) above.         .  

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 10 of the Plan, to
permit the Optionee to exercise completely such final installment. Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Optionee in accordance with the terms hereof.

7. Payment of Price.  

(a) Form of Payment. The option price shall be paid in the following manner:  

(i) in cash or by check;  

(ii) subject to Section 7(b) below, by delivery of shares of the Company’s
Common Stock having a Fair Market Value (as defined in the Plan) equal as of the
date of exercise to the option price;  

(iii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the shares
underlying this option (the “Option Shares”) and an instruction to the broker or
selling agent to pay that amount to the Company; or  

(iv) by any combination of the foregoing.  

(b) Limitations on Payment by Delivery of Common Stock. If the Optionee delivers
Common Stock held by the Optionee (“Old Stock”) to the Company in full or
partial payment of the option price, and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Optionee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement. Notwithstanding the
foregoing, the Optionee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Optionee free of any substantial risk of forfeiture for at least
six months.    

8. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.  

9. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue to maintain a Business Relationship with the
Optionee.  

10. No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to the Option Shares until such time as the
Optionee has exercised this option by delivering a notice of exercise and has
paid in full the purchase price for the number of shares for which this option
is to be so exercised in accordance with Section 9. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to such date of exercise.  

11. Capital Changes and Business Successions. It is the purpose of this option
to encourage the Optionee to work for the best interests of the Company or any
Related Corporation and its stockholders. Since, for example, that might require
the issuance of a stock dividend or a merger with another corporation, the
purpose of this option would not be served if such a stock dividend, merger or
similar occurrence would cause the Optionee’s rights hereunder to be diluted or
terminated and thus be contrary to the Optionee’s interest. The Plan contains
extensive provisions designed to preserve options at full value in a number of
contingencies. Therefore, provisions in the Plan for adjustment with respect to
stock subject to options and the related provisions with respect to successors
to the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference. In particular, without affecting the
generality of the foregoing, it is understood that for the purposes of
Sections 3 through 5 hereof, both inclusive, employment by the Company includes
employment by a Related Corporation.  

12. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Company or any Related
Corporation may withhold from the Optionee’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Company or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration or in kind from the Common Stock or other
property otherwise deliverable to the Optionee on exercise of this option. The
Optionee further agrees that, if the Company or Related Corporation does not
withhold an amount from the Optionee’s wages or other remuneration sufficient to
satisfy the withholding obligation of the Company or Related Corporation, the
Optionee will make reimbursement on demand, in cash, for the amount
underwithheld.  

13. Provision of Documentation to Employee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.  

14. Miscellaneous.  

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Massachusetts.  

(b) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.  

(c) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.  

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.  

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.  

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the date first above written.  

OPTIONEE:

/s/ Rory J. Cowan

LIONBRIDGE TECHNOLOGIES, INC.

/s/ Eileen Sweeney
Senior Vice President, Human Resources

6